Judge WYNN
concurring.
I fully concur with the majority’s application of Hill v. Hill, 335 N.C. 140, 435 S.E.2d 766 (1993) to the facts of this case. Hill provides that the trial court “ ‘has the discretion to make the modification [of an alimony award] effective as of any ensuing date after a petition to modify is filed.’ ” Hill, 335 N.C. at 145, 435 S.E.2d at 768 (quoting Kruse v. Kruse, 464 N.E.2d 934, 939 (Ind. App. 1984)). Such modification is not retroactive since “ ‘the modification and the whole proceeding in which it is made are referable to the date of the filing of the petition.’ ” Id. at 144, 435 S.E.2d at 768 (quoting McArthur v. McArthur, 106 So. 2d 73, 76 (Fla. 1958)). The Supreme Court reasoned that a contrary rule would encourage dilatory tactics and frustrate the changed circumstances requirement for modification of an alimony award. Id. I agree with the majority that the rule in Hill should also be applied to the modification of child support.
Trial judges, however, should exercise great discretion in setting the starting date for increases in the support award. In effect the Hill rule creates a liability which did not exist prior to the entry of the order of modification. An innocent party who has faithfully met all prior support obligations nonetheless may be confronted with a considerable previously undetermined debt even in the face of evidence that the party fully cooperated to obtain speedy hearing date. Moreover, since actions seeking an increase in support often do not state the amount of increase sought, the non-moving party may not have any notice as to the amount of debt exposure the party will face when the modification order is entered months and in some cases years later.
Before ordering a modification of child support, the trial court must determine the present reasonable needs of the children based upon the actual past expenditures for the children, their present reasonable expenses, and the parties’ relative abilities to pay. Greer *552v. Greer, 101 N.C. App. 351, 399 S.E.2d 399 (1991); Smith v. Smith, 89 N.C. App. 232, 365 S.E.2d 688 (1988); Norton v. Norton, 76 N.C. App. 213, 332 S.E.2d 724 (1985). These factors, in my opinion, should also be considered in setting the date for the modification of child support. In addition, I believe the trial court should consider whether the moving party has prosecuted the cause expeditiously and whether the non-moving party has attempted to delay the proceedings in order to avoid paying the increased support award. It should be further noted that the rationale for the Hill rule appears to also apply in cases where the support award is decreased. Thus, it is imperative that our courts provide expeditious hearings on motions to modify support awards to avoid unfairness to the parties.